Citation Nr: 1137777	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the termination of VA compensation benefits effective from December 27, 2001 by reason of the Veteran's fugitive felon status was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 until March 1977 and from February 1979 until June 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  During the pendency of this appeal, jurisdiction was transferred to the RO in Phoenix, Arizona.


FINDINGS OF FACT

1.  The Veteran was a fugitive felon due to an outstanding warrant against him in the state of Michigan.
 
2.  On December 27, 2001, the law was changed to prohibit the payment of VA benefits to fugitive felons.

3.  Effective December 27, 2001, the Veteran received VA benefits - despite being a fugitive felon - resulting in an overpayment of benefits.


CONCLUSION OF LAW

A reduction of disability compensation benefits effective December 27, 2001 was proper.  38 U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Here, VA notified the Veteran in January 2008, September 2008, and March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  He was provided of notice of the specific criteria regarding benefits to those who are fugitive felons in this correspondence, and in May 2011 was given an opportunity to provide testimony before the Board.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim as warranted by law. The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Such opportunities include a letter sent to him in March 2009 requesting specific information regarding evidence associated with a warrant issued for his arrest in 1988, and the above-mentioned hearing in May 2011.  The Veteran did not respond to the March 2009 evidence request and failed to appear for a scheduled hearing.  In the case of the hearing, the letter sent by VA noticing him of the event was returned as undeliverable in-spite of VA having affixed the correct address provided by the Veteran.  

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date, it would be unreasonable to place a burden upon VA to turn up heaven and earth in an attempt to secure further response from the claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that VA has not erred in its procedures and efforts to notify and assisting the Veteran, and neither the Veteran nor his representative has suggested otherwise.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Matter Before the Board

Effective December 27, 2001, the law prohibits the payment of compensation benefits for any period during which a veteran was a fugitive felon.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2011).  The term fugitive felon includes a person who is a fugitive by reason of fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or violating a condition of probation or parole imposed for commission of a felony under federal or state law.  Id.

While fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines 'fugitive' as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance (SSI) from the Social Security Administration (SSA) and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 'was designed to cut off the means of support that allows fugitive felons to continue to flee.'  Id.  SSA's fugitive felon provision is essentially identical to the VA provision cited above.  42 U.S.C.A. § 1382(e)(4)(a) (West 2002).

While no federal court has addressed whether 38 U.S.C.A. § 5313B includes an intent requirement (except in the case of a parole violation), the Second Circuit interpreted the nearly identical SSA fugitive felon provision as requiring actual intent to flee.  In Fowlkes v. Adamec, 432 F.3d 90 (2005) the Second Circuit held that "'fleeing' is understood to mean the conscious evasion of arrest or prosecution."  Id. at 96.  Thus, in order to be considered a fugitive felon, "there must be some evidence that the person knows his apprehension is sought. The statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution."  Id.  But, see Mountford v. Shinseki, 24 Vet. App. 443 (2011) addressing intent in the context of a parole violation.

The Board finds the reasoning of the Second Circuit in Fowlkes to be persuasive, and concludes that in order to properly be considered a "fugitive felon," the record must demonstrate that the Veteran actually intended to take some action to avoid prosecution.

In December 2007, VA received information from the Detroit Police Department in Detroit, Michigan indicating that the Veteran had an open warrant issued on June 1, 1988 relating to a weapons offense.  The Veteran was notified of the matter, and in both a June 2008 letter and during a November 2008 phone call, he stated that in 1987 he had been robbed at gun-point, but when the police arrived at the scene, he was arrested for having a firearm in his vehicle.  While being processed at the police station, he recognized the persons who had robbed him, and was told that if he was willing to testify against them the charges against himself would be dropped.  He reported that he did testify in the case, and the charges were, in fact, dropped.

In October 2008 he stated that he had been "cleared numerous times by Homeland Security background checks" relating to employment at oil refining facilities and a nuclear power facility.  He claimed to have been unaware of the outstanding warrant until he was contacted by VA.

In May 2009, the Veteran stated that he had left Michigan in 1988 to pursue work as an electrician in Texas.  He again stated that since leaving Michigan, he had undergone numerous background checks for various reasons, but had never been asked about an outstanding warrant.  He stated that an attorney had informed him that the Detroit Police Department could drop the matter, but that he would be required to fly to Michigan and he was financially unable to do so.

Having reviewed the evidence of record, the Board finds that the Veteran's status has been correctly identified as that of fugitive felon, and thus the reduction in his compensation payments was not in error.  In essence, the record shows that in 1988, either just after or just before the Veteran left the state of Michigan, a warrant was issued relating to a firearm violation.  The Veteran has stated that he was of the understanding that the matter of the warrant had been resolved, yet while VA has made numerous attempts to acquire more specific confirmatory information, the Veteran has been unable or unwilling to oblige such efforts.  Rather, he has only submitted his own statements averring to his understanding that the warrant had been resolved.

In total, he has admitted to knowing about legal actions against him in the state of Michigan, but nonetheless leaving the state.  The Board is left to draw the inevitable conclusion that, without evidence to the contrary, the appellant was fleeing.  No further information or evidence has been received in support of the Veteran's claim. Thus, the Board finds that a preponderance of the evidence supports the conclusion that an overpayment of disability compensation benefits was validly created as a result of the Veteran's fugitive felon status, effective December 27, 2001.



ORDER

Restoration of compensation due to fugitive felon status is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


